Citation Nr: 0014005	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-00 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.  


This matter came before the Board of Veterans' Appeals 
(Board) from a November 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York that denied the veteran's claim for a total rating for 
compensation purposes based on individual unemployability.  A 
notice of disagreement was received in December 1998.  A 
statement of the case was issued in December 1998.  A 
substantive appeal was received from the veteran in January 
1999. 


REMAND

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that his 
claim for a total rating for compensation purposes based on 
individual unemployability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v Derwinski, 1 Vet. App. 78 
(1990).  Therefore, VA has a duty to assist him in the 
development of facts pertinent to his claim.  Id.

The veteran and his representative have contended that the 
veteran is entitled to a total rating for compensation 
purposes based on individual unemployability due to his 
service connected disabilities, particularly because of his 
service-connected  chronic lumbosacral strain.  In this 
regard, it is noted that total disability ratings for 
compensation purposes may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) 
(1999).

In this case, the veteran's service-connected chronic 
lumbosacral strain is currently evaluated, due to a March 
1999 Board decision, as 40 percent disabling.  Service 
connection has also been established for a partial tear, 
lateral collateral ligament, right ankle, and this disability 
is currently evaluated as noncompensable.  The veteran's 
combined disability rating therefore does not meet the 
schedular requirements necessary for the assignment of a 
total rating under 38 C.F.R. § 4.16(a) (1999).

Nevertheless, a total service-connected disability rating 
based on individual unemployability may be granted even 
though the disability rating does not meet the schedular 
criteria if the veteran's disabilities, in light of his 
education and occupational background, preclude him from 
securing and following a substantially gainful occupation.  
38 C.F.R. § 4.16(b) (1999).

In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the 
United States Court of Appeals of Veterans Claims (Court) 
held that the central inquiry in determining whether a 
veteran is entitled to a total rating based on individual 
unemployability is whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  In Hodges v. Brown, 5 Vet. App. 375 (1993) 
the Court went on to say that while a veteran could undertake 
employment despite his service-connected disabilities, he was 
unable to secure employment because of his physical 
disabilities.  Thus, the Court found the appellant 
unemployable.

The Board is of the opinion that the evidence of record is 
insufficient to properly adjudicate the claim for a total 
rating for compensation purposes based on individual 
unemployability.  In this regard, the Board notes that while 
the reports of VA examinations dated in August and October 
1997 document the veteran's statements with respect to 
employment limitations placed on him due to his back 
disability, the examiners did not render (or at least did not 
document) any opinion regarding the effect his service-
connected disability has on his ability to secure or follow a 
substantially gainful occupation.  As such, further 
development in that regard is necessary prior to further 
appellate adjudication.  

Finally, the Board notes that the veteran has indicated (see 
his January 1999 substantive appeal) that he has been turned 
down by potential employers due to his physical limitations.  
In February 1999, the RO sent the veteran a letter requesting 
that he provide any information to verify that he was in fact 
turned away from employment due to disability.  The veteran 
has not responded to this request.  However, as this matter 
is being REMANDED for other reasons, an additional attempt 
should be made to gather such information.  

In view of all of the above, this matter is REMANDED to the 
RO for the following action:

1.  The veteran (and his representative) 
should again be requested to provide 
information with respect to the veteran's 
alleged unsuccessful attempts to secure 
employment, as documented in his January 
1999 substantive appeal.   

2.  Another VA orthopedic examination 
should be accomplished in order to 
ascertain the severity of the veteran's 
chronic lumbosacral strain.  All 
indicated tests should be accomplished 
and all clinical findings and subjective 
complaints should be reported in detail.  
The claims folder should be provided to 
the examiner prior to the examination.  
The examiner should offer an opinion as 
to whether the veteran's service-
connected disabilities, particularly the 
service-connected chronic lumbosacral 
strain, render him unable to secure or 
follow a substantially gainful 
occupation.  

3.  The RO should then readjudicate the 
veteran's claim for a total rating for 
compensation purposes based on individual 
unemployability.  If action taken remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations, to 
include 38 C.F.R. §§ 4.16, 3.321(b) 
(1999).  The veteran and his 
representative should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board, if 
appropriate.  No action is required by 
the veteran unless he receives further 
notice. 

Thereafter the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the veteran until he is notified.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested case development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



